Exhibit 99.2 Second Quarter Report – 2008 Consolidated Statements of Earnings (Loss) (US dollars in millions, except for share and per share amounts – Unaudited) Three Months Ended June 30 Six Months Ended June 30 Note 2008 2007 2008 2007 Revenues $ 631.7 $ 528.8 $ 1,258.4 $ 1,003.0 Operating expenses 318.9 234.1 577.4 449.6 Depreciation and depletion 119.9 108.0 231.1 208.7 Earnings from mine operations 192.9 186.7 449.9 344.7 Corporate administration (1) 41.4 39.9 66.5 65.6 Exploration 15.3 10.9 27.8 17.8 Earnings from operations 136.2 135.9 355.6 261.3 Other income (expense) Interest and other income 9.1 1.8 18.8 6.3 Interest expense and finance fees (0.6 ) (12.7 ) (6.2 ) (26.5 ) Share of income (loss) of equity investee 0.1 (0.6 ) 3.9 (0.6 ) Loss on foreign exchange (91.2 ) (102.9 ) (157.8 ) (46.2 ) Non-hedge derivative loss 9 (0.7 ) (26.9 ) (32.3 ) (35.2 ) Gain (loss) on securities, net 9 - 11.9 (1.5 ) 9.1 Gain on sale of Peak and Amapari mines - 40.2 - 40.2 Gain on disposition of Silver Wheaton shares 4 (b) - - 292.5 - Dilution (loss) gain (0.7 ) 6.5 1.4 6.7 (84.0 ) (82.7 ) 118.8 (46.2 ) Earnings from continuing operations before taxes and non-controlling interests 52.2 53.2 474.4 215.1 Income and mining taxes (61.6 ) (50.8 ) (245.2 ) (82.8 ) Non-controlling interests 11 0.2 (11.4 ) (8.9 ) (23.8 ) Net (loss) earnings from continuing operations (9.2 ) (9.0 ) 220.3 108.5 Net earnings from discontinued operations 5 - 11.9 - 19.3 Net (loss) earnings $ (9.2 ) $ 2.9 $ 220.3 $ 127.8 (1)Stock option expense (a non-cash item) is included in corporate administration 12 (b) $ 15.3 $ 18.5 $ 19.7 $ 24.9 (Loss) earnings per share from continuing operations Basic $ (0.01 ) $ (0.01 ) $ 0.31 $ 0.15 Diluted (0.01 ) (0.01 ) 0.31 0.15 (Loss) earnings per share Basic $ (0.01 ) $ 0.00 $ 0.31 $ 0.18 Diluted (0.01 ) 0.00 0.31 0.18 Weighted-average number of shares outstanding (in thousands) Basic 710,774 704,044 709,740 703,830 Diluted 12 (c) 710,774 708,962 714,479 709,421 The accompanying notes form an integral part of these unaudited interim consolidated financial statements GOLDCORP | 32 Second Quarter Report – 2008 Consolidated Balance Sheets (US dollars in millions – Unaudited) Note June 30 2008 December 31 2007 Assets Current Cash and cash equivalents 13 $ 1,160.8 $ 510.8 Marketable securities 9 29.0 25.8 Accounts receivable 166.1 154.5 Income and mining taxes receivable 12.8 43.3 Future income and mining taxes 13.5 10.7 Inventories and stockpiled ore 221.6 191.4 Other 60.3 15.3 Current assets 1,664.1 951.8 Mining interests 6 15,042.6 16,452.8 Deposits on mining interest expenditures 174.7 - Goodwill 6 761.8 815.6 Silver interests 4 (b) - 385.3 Stockpiled ore 91.1 76.2 Other long-term investments 9 215.2 228.0 Other 7 62.6 42.5 $ 18,012.1 $ 18,952.2 Liabilities Current Accounts payable and accrued liabilities $ 280.7 $ 277.3 Current portion of long-term debt 8 - 28.6 Current derivative instrument liability 9 22.4 15.5 303.1 321.4 Income and mining taxes payable 31.5 33.5 Future income and mining taxes 4,132.2 3,858.3 Long-term debt 8 - 1,036.3 Reclamation and closure cost obligations 265.7 261.3 Other 17.4 13.2 4,749.9 5,524.0 Non-controlling interests 11 47.8 449.6 Shareholders’ Equity Common shares, share purchase warrants, and stock options 12 12,028.1 11,930.4 Retained earnings 1,046.5 890.1 Accumulated other comprehensive income 139.8 158.1 1,186.3 1,048.2 13,214.4 12,978.6 $ 18,012.1 $ 18,952.2 Commitments and contingencies(Note 15) Subsequent event(Note The accompanying notes form an integral part of these unaudited interim consolidated financial statements GOLDCORP | 33 Consolidated Statements of Cash Flows (US dollars in millions – Unaudited) Three Months Ended June 30 Six Months Ended June 30 Note 2008 2007 2008 2007 Operating Activities Net (loss) earnings from continuing operations $ (9.2 ) $ (9.0 ) $ 220.3 $ 108.5 Reclamation expenditures (5.3 ) (0.2 ) (8.5 ) (2.0 ) Items not affecting cash Depreciation and depletion 119.9 108.0 231.1 208.7 Stock option expense 12 (b) 15.3 18.5 19.7 24.9 Share of (income) loss of equity investee (0.1 ) 0.6 (3.9 ) 0.6 Non-hedge derivative (gain) loss 9 (9.8 ) 17.7 13.7 31.1 Loss (gain) on securities, net 0.1 (11.9 ) 1.0 (9.1 ) Gain on sale of Peak and Amapari mines - (40.2 ) - (40.2 ) Gain on disposition of Silver Wheaton shares 4 (b) - - (292.5 ) - Dilution loss (gain) 11 0.7 (6.5 ) (1.4 ) (6.7 ) Future income and mining taxes 17.8 (36.0 ) 126.4 (55.3 ) Non-controlling interests 11 (0.2 ) 11.4 8.9 23.8 Unrealized foreign exchange loss and other 97.1 99.8 150.6 44.7 Change in non-cash working capital 13 (41.6 ) (31.4 ) (64.4 ) (96.9 ) Cash provided by operating activities of continuing operations 184.7 120.8 401.0 232.1 Cash provided by operating activities of discontinued operations 5 - 13.5 - 33.7 Investing Activities Mining interests (252.9 ) (223.6 ) (447.6 ) (364.4 ) Deposits on mining interest expenditures (50.3 ) - (174.7 ) - Proceeds from dispositions of mining interests - 192.9 - 216.9 Silver purchase interests - (57.7 ) - (57.7 ) Proceeds from disposition of Silver Wheaton shares, less cash 4 (b) - - 1,505.1 - Purchase of investments - (6.9 ) - (10.6 ) Proceeds from sale of investments - 21.1 - 21.1 Restricted cash received - - - 65.0 Other (3.1 ) 13.8 (3.6 ) 6.9 Cash (used in) provided by investing activities of continuing operations (306.3 ) (60.4 ) 879.2 (122.8 ) Cash used in investing activities of discontinued operations 5 - (0.8 ) - (1.4 ) Financing Activities Long-term debt borrowings - 740.0 - 740.0 Long-term debt repayments 8 (a) - (940.0 ) (645.0 ) (1,125.0 ) Common shares issued, net 39.4 5.2 79.8 7.6 Shares issued by subsidiaries to non-controlling interests - 23.7 - 26.4 Dividends paid to common shareholders (32.0 ) (31.7 ) (63.9 ) (63.3 ) Cash provided by (used) infinancing activities 7.4 (202.8 ) (629.1 ) (414.3 ) Effect of exchange rate changes on cash and cash equivalents 6.1 0.4 (1.1 ) 0.6 (Decrease) increase in cash and cash equivalents (108.1 ) (129.3 ) 650.0 (272.1 ) Cash and cash equivalents, beginning of period 1,268.9 383.5 510.8 526.3 Cash and cash equivalents, end of period 13 $ 1,160.8 $ 254.2 $ 1,160.8 $ 254.2 Supplemental cash flow information (note The accompanying notes form an integral part of these unaudited interim consolidated financial statements GOLDCORP | 34 Second Quarter Report – 2008 Consolidated Statements of Shareholders’ Equity (US dollars in millions, shares in thousands – Unaudited) Common Shares Shares Amount Share Purchase Warrants Stock Options Retained Earnings Accumulated Other Comprehensive Income Total At January 1, 2007 703,525 $ 11,663.5 $ 42.1 $ 120.2 $ 556.9 $ 144.1 $ 12,526.8 Stock options exercised and restricted share units issued 4,812 109.1 - (36.0 ) - - 73.1 Share purchase warrants exercised 14 0.2 (0.1 ) - - - 0.1 Fair value of stock options and restricted share units issued and vested - - - 31.4 - - 31.4 Dividends declared - (126.9 ) - (126.9 ) Net earnings - 460.1 - 460.1 Other comprehensive income - 14.0 14.0 At December 31, 2007 708,351 $ 11,772.8 $ 42.0 $ 115.6 $ 890.1 $ 158.1 $ 12,978.6 Stock options exercised and restricted share units issued 4,123 117.1 - (37.3 ) - - 79.8 Fair value of stock options and restricted share units issued and vested - - - 17.9 - - 17.9 Dividends declared - (63.9 ) - (63.9 ) Net earnings - 220.3 - 220.3 Other comprehensive loss - (18.3 ) (18.3 ) At June 30, 2008 712,474 $ 11,889.9 $ 42.0 $ 96.2 $ 1,046.5 $ 139.8 $ 13,214.4 Shareholders’ Equity (note The accompanying notes form an integral part of these unaudited interim consolidated financial statements GOLDCORP | 35 Second Quarter Report – 2008 Consolidated Statements of Comprehensive (Loss) Income (US dollars in millions – Unaudited) Three Months Ended June 30 Six Months Ended June 30 2008 2007 2008 2007 Net (loss) earnings $ (9.2 ) $ 2.9 $ 220.3 $ 127.8 Other comprehensive (loss) income: Gain on available-for-sale securities, net of tax of $2.4 million three months ended; $9.3 million six months ended (2007– $3.2 million three months ended; $4.1 million - six months ended) (note 9) 5.9 26.6 0.7 31.0 Reclassification adjustmentfor gains and losses included in net income, net of tax of $nil (2007 - $2.3 million) - (11.5 ) - (11.5 ) Adjustment arising from disposition of Silver Wheaton shares (note 4(b)) - - (17.7 ) - Non-controlling interest - (10.3 ) (1.3 ) (6.7 ) Other comprehensive income (loss) 5.9 4.8 (18.3 ) 12.8 Comprehensive (loss) income $ (3.3 ) $ 7.7 $ 202.0 $ 140.6 Consolidated Statements of Accumulated Other Comprehensive Income (US dollars in millions – Unaudited) June 30, 2008 December 31, 2007 Accumulated other comprehensive income at January 1 $ 158.1 $ 144.1 Other comprehensive (loss) income for the period (18.3 ) 14.0 $ 139.8 $ 158.1 Components of accumulated other comprehensive income at end of period Unrealized foreign exchange translation adjustment $ 101.9 $ 101.9 Available for sale marketable securities and investments 37.9 73.4 Non-controlling interest (note 11) - (17.2 ) $ 139.8 $ 158.1 The accompanying notes form an integral part of these unaudited interim consolidated financial statements GOLDCORP | 36 Second Quarter Report – 2008 (in United States dollars, tabular amounts in millions, except where noted – Unaudited) Notes to the Consolidated Financial Statements Three and Six Months Ended June 30, 2008 1. DESCRIPTION OF BUSINESS AND NATURE OF OPERATIONS Goldcorp Inc (“Goldcorp” or “the Company”) is a gold producer engaged in gold mining and related activities including exploration, extraction, processing and reclamation. The Company’s assets are comprised of the Red Lake, Porcupine and Musselwhite gold mines in Canada, the Alumbrera gold/copper mine (37.5% interest) in Argentina, the El Sauzal, Los Filos and San Dimas gold/silver mines in Mexico, the Marlin gold/silver mine in Guatemala, the San Martin gold mine in Honduras, and the Marigold (67% interest) and Wharf gold mines in the United States. Significant development projects include the expansion of the existing Red Lake mine, the Peñasquito gold/silver/zinc project, the Éléonore gold project in Canada, the
